NO.
12-09-00395-CR
      
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
WENDEL
C. PRINGLE,                                   '                 APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '                 SMITH COUNTY,
TEXAS
                                                        
                                         
                                                      MEMORANDUM
OPINION
PER CURIAM
Wendel C. Pringle appeals his
conviction for driving while intoxicated with a child passenger, for which he
was sentenced to imprisonment for ten years.  Appellant’s counsel filed a brief
in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  We dismiss the appeal.
 
Background
Appellant
was charged by indictment with driving while intoxicated with a child passenger
and pleaded “not guilty.”  The indictment also alleged that Appellant had
previously been convicted of two felony offenses.  A jury found Appellant
“guilty” as charged, and the matter proceeded to a bench trial on punishment. 
Appellant pleaded “true” to the enhancement allegations concerning his two prior
felony convictions.  At the conclusion of the trial on punishment, the trial
court found the two enhancement allegations to be “true,” and sentenced
Appellant to imprisonment for ten years.  This appeal followed.
 
 
Analysis
Pursuant to Anders v. California
Appellant=s counsel filed a brief in compliance with Anders
v. California and Gainous v. State. Appellant=s counsel states that he has diligently reviewed the
appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  He
further relates that he is well acquainted with the facts in this case.  In
compliance with Anders, Gainous, and High
v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]
1978), Appellant=s brief presents a chronological
summation of the procedural history of the case and further sets forth that
Appellant=s counsel is unable to raise any
arguable issues for appeal.[1]  We have likewise reviewed the
record for reversible error and have found none.
 
Conclusion
As
required by Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991), Appellant=s counsel has moved for leave to
withdraw.  See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding).  We carried the motion for consideration
with the merits.  Having done so and finding no reversible error, Appellant=s counsel=s motion for leave to withdraw is
hereby granted and the appeal is dismissed.
As a result of our disposition of this case,
Appellant’s counsel has a duty to, within five days of the date of this
opinion, send a copy of the opinion and judgment to Appellant and advise him of
his right to file a petition for discretionary review. See Tex. R. App.  P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35.  Should Appellant wish to seek review
of this case by the Texas Court of Criminal Appeals, he must either retain an
attorney to file a petition for discretionary review on his behalf or he must
file a petition for discretionary review pro se.  Any petition for
discretionary review must be filed within thirty days from the date of either
this opinion or the last timely motion for rehearing that was overruled by this
court.  See Tex. R. App. P. 68.2. 
Any petition for discretionary review must be filed with this court, after
which it will be forwarded to the Texas Court of Criminal Appeals along with
the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. 
See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion
delivered January 5, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




[1]
Counsel for Appellant has certified that he provided Appellant with a copy of
this brief.  Appellant was given time to file his own brief in this cause.  The
time for filing such a brief has expired and we have received no pro se brief.